Citation Nr: 1640456	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to the Veteran's service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active duty service in the US Army from December 1967 to December 1970, including service in the Republic of Vietnam from June 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal of an October 2009 rating action of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Following the perfection of his appeal, the Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) in August 2012 at the RO.  A transcript of that hearing was prepared and has been included in the claims file for review.  

It is noted that when the claim was originally before the Board, the Board noted that the Office of General Counsel's Accreditation Search did not list the Veteran's attorney of record as an "accredited attorney or agent" recognized to represent veterans in their claims for VA benefits.  The record shows that the Veteran's attorney was contacted and asked to clarify whether she wished to represent the Veteran before the VA and, if she responded positively, to submit paperwork that would allow for her accreditation.  No response was received by VA from the Veteran's attorney.  As such, the Board will proceed, on the issue involving PTSD, as though the Veteran is unrepresented.  However, given the favorable nature of the Board's below action, there is no harm to Veteran.  

In the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) or the Acting Veterans Law Judge (AVLJ) who chairs a Board hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ elicited testimony as to the essential elements of the claims, to include information regarding in-service incurrence of the claimed disabilities, and the post-service manifestations. In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for service connection, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015) and that the Board can go forward on the claim based on the current record.

The record reflects that, after the Veteran provided testimony before the Board, the claim was remanded to the agency of original jurisdiction (AOJ) in November 2007, for the purpose of obtaining additional clarification information.  The claim has since been returned to the Board for review.  

The Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and it is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from June 1968 to June 1969, where he served at a military driver.

2.  The Veteran's service personnel records show that while he was stationed in Vietnam, he participated in Vietnam Counter Offensive Phase IV, Phase V, and Phase VI, along with the TET 69 Counter Offensive.  As a result of his participation in these military actions, the Veteran was awarded the Vietnam Service Medal and the Vietnam Commendation Medal.  

3.  A VA doctor has diagnosed the Veteran has suffering from PTSD along with a depressive disorder not otherwise specified that are related to service.  Alternatively, another VA doctor has diagnosed the Veteran as suffering from a major depressive disorder not related to service.  


CONCLUSION OF LAW

PTSD was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of service connection.



II.  Service Connection

The Veteran has come before VA asking that service connection be granted for an acquired psychiatric disorder, to include posttraumatic stress disorder.  The Veteran has averred that while stationed in Vietnam, he was a military vehicle driver and that he was caused to fear for his life when he had to travel on the roads.  He has stated that he worried about mines, sniper fire, and all-out assaults.  To support his claim, the Veteran has submitted written statements and he has undergone testing through the VA regional office.

At this point, the Board would point out that the Veteran did serve in the Republic of South Vietnam during wartime. Per his Armed Forces of the United States Report of Transfer or Discharge (DD Form 214), he was not awarded any type of valour award for his service Vietnam.  However, he was awarded a National Defense Service Medal, a Vietnam Service Medal with four bronze service stars, and a Republic of Vietnam Commendation Medal with two overseas bars.  With respect to the Vietnam Service Medal and the service stars, the service stars are awarded for participation in or support of operations of various campaigns during the conflict.  The Veteran's service personnel records show that the Veteran participated in Vietnam Counter Offensive Phase IV, Phase V, Phase VI, and the TET 69 Counter Offensive and that his military occupational specialty (13A10) in Vietnam and he served as a military driver.  

A.  Governing Law and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease identified to a compensable degree within one year of service is presumed to be service connected.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2015), the only avenue for direct service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2015), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).

With respect to PTSD, eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed in-service stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.

38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the service member's service, the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 U.S.C.A. § 1154(b) (West 2014).

If the claimed stressor is related to combat, service department evidence that the service member engaged in combat or that the service member was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(t) (2015).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the Court took judicial notice of the mental health profession's adoption of the DSM-IV in May 1994 (first printing) and its more liberalizing standards to establish a diagnosis of PTSD, specifically, a change from an objective "would evoke. . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD, to a subjective standard - would a person's exposure to a traumatic event and response involving intense fear, helplessness, or horror.  Hence, the Court noted that a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

For the purposes of establishing service connection, a stressor is an event experienced by the service member during active service that is outside the range of normal human experience and that would be markedly disturbing to almost anyone.  Examples of such events are experiencing an immediate threat to one's life, or witnessing another person being seriously injured or killed.  It is the distressing event, rather than the mere presence in a "combat zone" that may constitute a valid stressor for the purposes of supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190 193 (1991).

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran has participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to the "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved a psychological or a psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (2015).

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

C.  Facts and Discussion

As previously reported, the Veteran has averred that he now suffers from an acquired psychiatric disorder that he attributes to his service in Vietnam.  Although he was not awarded a valour award, he did receive numerous medals for his participation in multiple counter offensives while in-country.  He has indicated that he was a driver of military vehicles in Vietnam and that, especially towards the end of his tour-of-duty, when he performed his driving duties, he was afraid of hitting a road-imbedded mine or being fired upon by snipers or other enemy combatants.  

To support his claim for benefits, the Veteran has submitted a letter from a VA medical doctor, dated February 2015, that states:

	. . . has been under the care of this author since June 2013.  He has chronic symptoms of depression and PTSD that are directly related to his time in the military.  [The Veteran] reports that his stressors in Vietnam consisted of being sent back out on the road towards the end of his tour.  He says that the roads were being mined and attacked, and he feared daily that he would be killed.  He has chronic sleep disturbance, hypervigilance, irritability, re-experiencing, and avoidance.  He continues to have symptoms that impair his duality of life and daily function. . . 

Also of record is a report from a VA doctor, dated July 2015, that was completed as a result of a Board-ordered examination of the Veteran.  Upon completion of the examination, the VA doctor concluded that the Veteran was suffering from a major depressive disorder, but not PTSD, and that the major depressive disorder was not related to or caused by service.  The examiner further opined that she did not know why the doctor who presented the February 2015 opinion letter diagnosed the Veteran with PTSD.  No other discussion was provided by the VA doctor and there is no indication that she attempted to contact the Veteran's treating physician to clarify the reasoning for his diagnosis.  

Given the above competing reports, the Board finds that the evidence is in equipoise as to the Veteran's diagnosis of PTSD.  There is the Board-requested VA examination report that found that the Veteran was suffering from a major depressive disorder but not PTSD.  Alternatively, the Veteran's treating physician, who is also a VA doctor, and who has treated the Veteran for at least three years, has diagnosed PTSD.  He has further hypothesized that the stressors that resulted in the development of the PTSD were the Veteran's driving missions and the fear he experienced as a result of those missions and duties.  

In any event, the Board notes that during the pendency of the appeal, the Veteran has been diagnosed with PTSD on numerous occasions.  Diagnoses of PTSD are also contained throughout the Veteran's recent VA outpatient treatment reports.  Thus, despite the findings of the July 2015 VA examination report, the Board finds that the Veteran has a current psychiatric disorder, diagnosed as PTSD.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Thus, the first criterion has been met.

Additionally, as discussed below, the second and third criteria for an acquired psychiatric disorder diagnosed as PTSD.  The Veteran's principal claimed stressors have nothing to do with combat per se or being fired upon by the enemy.  The stressors are, however, related to the Veteran being in a war zone or hostile territory.  The stressors do involve the Veteran participating in duties where he could have been subject to enemy rifle fire and traveling on roads that may have been imbedded with mines and booby traps.  

The Board further recognizes that the Veteran, per his service personnel record, participated in four counter offensive operations.  It is unknown as to the extent of participation but because of said participation it is more than likely that he could have been under minimal attack by the enemy.  The Veteran has proffered numerous statements that discuss his duties and observations while he was stationed in Vietnam.  Given the time period during which he was assigned to South Vietnam and the type of incidents he reported that were stressful, the Board finds this information is sufficient to corroborate that the Veteran was exposed to significant, life-affecting stressors.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) and 38 C.F.R. § 3.304(f)(3) (2015).  After review of the evidence the Board finds that service personnel records and the information proffered by the Veteran establish that the Veteran served in a hostile area.  As his stressors are consistent with service and an individual stationed in a hostile territory, the Board finds no further verification of the Veteran's stressors are necessary.

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The record presents a valid diagnosis of PTSD related to stressful experiences the Veteran reported he underwent during his service in Vietnam.  Accordingly, after careful review of all the evidence of record, the Board finds that the Veteran manifests PTSD that is the result of stressors he experienced while in Vietnam.  The Board therefore concludes that service connection for a psychiatric disability, diagnosed as PTSD, is appropriate and his appeal is a full grant of benefits. 




ORDER

Entitlement to service connection for a psychiatric disability, diagnosed as PTSD, is granted.


REMAND

The remaining issue on appeal involves entitlement to a TDIU.  Because of the Board's decision to grant service connection for PTSD, and since the agency of original jurisdiction has not had the opportunity to assigned a disability rating for said condition, the claim must be returned to the agency of original jurisdiction for additional development.  

Accordingly, the case is Remanded for the following actions:

1.  The AOJ should contact the Veteran and request that he identify all sources of medical treatment received since January 2010 for any of his service- and nonservice-connected disorders, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified.  Copies of sufficiently identified medical records (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the AOJ should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2015).  Additionally, associate with the claims folder VA medical records pertaining to the Veteran that date from January 2010. If there are no such records, this should be documented in the claims folder.

2.  Only after all of the Veteran's records have been obtained and included in the claims folder for review, the Veteran should be scheduled for a VA examination in order to determine the severity of any service-connected disorder.  The VA examiner should be provided with the Veteran's claims folder and a complete copy of this Remand and should indicate in the VA examination report that the claims folder was reviewed.  Any studies deemed necessary should be accomplished at this time. 

The VA examiner should proffer an opinion as to all functional limitations associated with any service-connected disorder and the effects the disorder has on the Veteran's employability.  The examiner should also opine as to whether the service-connected PTSD alone results in the inability to secure and follow substantially gainful employment taking into account his educational and work experience but not his advancing age or other disabilities. 

3.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, the AOJ must specifically discuss, if applicable, whether an extraschedular evaluation may be assigned, and an appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


